         Case 1:18-cv-07978-ALC Document 32 Filed 05/15/19 Page 1 of 2


Hon. Andrew L. Carter, Jr.
May 15, 2019
Page 1




                                         May 15, 2019



BY ECF & EMAIL

Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    TNB USA Inc. v. Fed. Reserve Bank of N.Y., No. 18 Civ. 7978-ALC

Dear Judge Carter:

        We represent plaintiff TNB USA Inc. (“TNB”) and write, as required by Local Civil Rule
37.2 and Your Honor’s Individual Rule of Practice 2(A), to request a pre-motion conference to
address the refusal by Defendant Federal Reserve Bank of New York (“FRBNY”) to cooperate
in discovery. In summary, TNB served discovery on FRBNY; FRBNY declined to respond to
that discovery because no Rule 26(f) conference had taken place; FRBNY then refused to engage
in such a conference. We ask for a conference with the Court to bring this procedural
gamesmanship to an end.

         TNB filed this action in August 2018 to enforce its statutory right to a Federal Reserve
master account, requesting a speedy hearing under Fed. R. Civ. P. 57. FRBNY moved to
dismiss, and that motion is now fully briefed, with non-party the Federal Reserve Board’s having
moved to submit an amicus brief (ECF No. 29), which TNB has opposed (ECF Nos. 25 & 27).
While FRBNY refuses to perform its statutory duty to provide TNB the master account at issue
in this case, TNB’s business cannot function. The financial harm imposed by FRBNY’s refusal
to follow the law is serious and compounding by the day.

        TNB has served initial discovery requests on FRBNY (the “Requests”) and asked for a
discovery conference between the parties as contemplated by Fed. R. Civ. P. 26(f). In response,
FRBNY has flatly refused, claiming the Requests are “facially invalid” because no Rule 26(f)
conference has taken place. At the same time, FRBNY refuses to have such a conference. The
parties’ correspondence to that effect, and the Requests, are attached as Exhibits A–C.

        TNB has consistently sought a speedy disposition of this case, consistent with Fed. R.
Civ. P. 57, which FRBNY has sought to avoid at every turn. We therefore respectfully ask that
the Court hold a Rule 16 conference so that discovery can proceed.
         Case 1:18-cv-07978-ALC Document 32 Filed 05/15/19 Page 2 of 2


Hon. Andrew L. Carter, Jr.
May 15, 2019
Page 2

       We thank the Court for its attention.


                                               Respectfully,



                                               Thomas E.L. Dewey

cc:    Counsel of Record (by ECF & Email)
